Abatement Order filed September 27, 2011.




                                          In The

                      Fourteenth Court of Appeals
                                      ____________

                                  NO. 14-10-01244-CV
                                    ____________

                           CITY OF HOUSTON, Appellant

                                            V.

                    CLAUDINE M. ANELLO, ET. AL., Appellees


                       On Appeal from the 281st District Court
                               Harris County, Texas
                         Trial Court Cause No. 2008-20504


                         ABATEMENT                   ORDER

      On September 22, 2011, the parties notified this court that the parties are negotiating
an agreement to settle the issues on appeal, and requested that the appeal be abated for
completion of the negotiations. The motion is granted. Accordingly, we issue the
following order.

      The appeal is abated, treated as a closed case, and removed from this court’s active
docket until October 10, 2011. The appeal will be reinstated on this court’s active docket
at that time, or when the parties file a motion to dismiss the appeal or other dispositive
motion. The court will also consider an appropriate motion to reinstate the appeal filed by
either party, or the court may reinstate the appeal on its own motion.



                                          PER CURIAM




                                              2